Exhibit 10.1

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

DCI Management Group, LLC

1019 Fort Salonga Road, Suite 109, Northport, NY 11768

Phone: 631-757-8401            Fax: 631-757-8364

AMENDMENT No. 1

July 9, 2009

ViroPharma Biologics, Inc.

(Successor in interest to

Lev Pharmaceuticals, Inc.)

730 Stockton Drive

Exton, PA 19341

 

  Re: First Amendment to that certain Agreement for the Purchase and Sale of
Blood Plasma (the “Purchase Agreement”) dated July 12, 2007, between Lev
Pharmaceuticals, Inc. (“Lev Pharma”) and DCI Management Group LLC (“Seller”)

The purpose of this letter (this “Amendment”) is to confirm certain corporate
changes relating to, and to effect certain amendments of, the Purchase
Agreement. Any capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings assigned to such terms in the Purchase
Agreement.

Each of the parties to this Amendment (each, a “Party,” and, collectively, the
“Parties”) hereby acknowledges, consents to, and ratifies the following actions
and amendments:



--------------------------------------------------------------------------------

1. Purchaser. On April 8, 2009, Lev Pharmaceuticals, Inc. merged with and into
Lev Development Corp. and the surviving entity changed its name to ViroPharma
Biologics, Inc. Consequently, the parties to the Purchase Agreement are now
Seller and ViroPharma Biologics, Inc. All references in the Purchase Agreement
to “Purchaser,” “Lev Pharma, Inc.,” “Lev Development Corp.,” “Lev Pharma,”
and/or “Lev” shall be deemed to be references to ViroPharma Biologics, Inc.
(“Purchaser”).

 

2. New Notice Address. The notice address for Purchaser under Section 5.8 of the
Purchase Agreement is hereby amended and changed to the following:

ViroPharma Biologics, Inc.

730 Stockton Drive

Exton, Pennsylvania 19341

Attn: General Counsel

 

3. Extension of Initial Term. The Parties hereby agree to extend the expiration
date of the Initial Term set forth in Section 2.3 of the Purchase Agreement from
December 31, 2011 to December 31, 2013. The Parties will continue to have the
“right of renewal” described in Section 5.3 of the Purchase Agreement, except
that the date “2011” is hereby replaced with the date “2013” in Section 5.3. In
addition, any other reference in the Purchase Agreement to “December 2011” or
“2011” (for example, at the end of Section 2.1 concerning Seller’s monthly
production estimates) shall be deemed to be a reference to “December 2013” or
“2013,” as the context requires.

 

4. Base Price and Additional Testing Costs. As used in the Purchase Agreement
and this Amendment, the term “Base Price” means the per-liter price at which
Seller sells Blood Plasma to Purchaser, regardless of the Center from which the
Blood Plasma is sourced.

 

  (a)

Base Price includes the cost of all serological testing required by the
Specifications and/or Applicable Laws. For the avoidance of doubt, however, Base
Price does not include (i) 2 NAT testing (NAT-HIV-1 and NAT-HCV), for which
Seller will charge Purchaser *** per liter in addition to the Base Price for so
long as Purchaser requests Seller to have such testing performed; and (ii) 5 NAT
testing (NAT-HIV-1, NAT-HCV, NAT-HBV, NAT-HAV, and PARVO), for which Seller will
charge Purchaser *** per liter in addition to the Base Price for so long

 

2



--------------------------------------------------------------------------------

 

as Purchaser requests Seller to have such testing performed. All testing not
performed directly by Seller will continue to be performed by NGI and
coordinated by Seller. In addition, Seller will continue to process such testing
through Seller’s customer account with NGI until such time as Purchaser
establishes its own customer account with NGI, at which point NGI will bill
Purchaser directly for such testing.

 

  (b) The sentence in Section 2.2.1 of the Purchase Agreement that addresses a
minimum annual price increase to the Base Price between *** and *** as a result
of market conditions shall only apply to the calendar years 2010 and 2011. For
calendar years 2012 and 2013, a minimum annual price increase or decrease
resulting from market conditions shall be limited to a possible increase or
decrease no greater than *** of the Base Price, and only (i) if agreed to by the
Parties by October 31st of the prior calendar year; and (ii) if consistent with
the Parties’ reasonable evaluation of the market price for comparable blood
plasma products as of such date.

 

  (c) The Base Price for calendar year 2009 is *** per liter.

 

5. New Centers. In the Purchase Agreement, Section 2.1 mentions a “New Center,”
and Section 2.2.1 contains a paragraph with the heading, “New Center.” The new
center contemplated in those Sections is the center located in ***, and it will
be referred to as, “NC-1.” In addition to NC-1, the Parties desire to discuss a
second new center, which will be referred to as “NC-2.” Any reference to a “new
center” or the “New Center” in the Purchase Agreement, and the terms “New
Center” and “New Centers” shall be deemed to apply to each of NC-1 and NC-2,
except where the context requires otherwise. In addition, the term “Center”
shall also apply to each New Center, unless the context requires otherwise. For
the avoidance of doubt, Seller shall not have the right to open any New Center
other than NC-1 and NC-2 and apply the Contingent Payment invoicing without the
prior written consent of Purchaser, which Purchaser may withhold in its sole and
absolute discretion.

 

  (a) Seller shall open NC-2 for the purpose of sourcing Blood Plasma for
Purchaser. NC-2 shall be opened by Seller in the *** or the ***, depending upon
Purchaser’s preference, of which Purchaser shall deliver notice to Seller no
later than ***.

 

3



--------------------------------------------------------------------------------

  (b) The provisions relating to Contingent Payments under Section 2.2.1 of the
Purchase Agreement shall apply to all New Centers, with the following
modifications: (i) the Parties hereby shorten the length of time allowed for
approval from *** months to *** months for all New Centers, and all references
to “*** months” are hereby amended to read, “*** months”; (ii) such *** month
period shall not be tolled, or affected in any way, including by application of
the force majeure provisions set forth in Section 5.7 of the Purchase Agreement;
(iii) Purchaser may, in its sole discretion and upon request from Seller no
later than 45 days prior to the expiration of the applicable *** month period,
agree to extend the *** month period up to an additional *** months and, in
exchange, the remaining *** of the applicable Plasma purchase then due shall be
reduced *** to *** and (iv) the *** month period applicable to NC-2 shall
commence upon the date of the first invoice delivered by Seller to Purchaser.

 

  (c) Seller shall have the right, at its discretion, to use up to *** of the
annual aggregate output of each New Center, measured by volume, for purposes
other than the sale of Blood Plasma to Purchaser, but (i) only in connection
with Specialty plasma programs that do not compete in any way with Purchaser’s
business; and (ii) only if, at the time that Seller contemplates doing so,
Seller’s overall supply to Purchaser of Blood Plasma for the calendar year to
date, and Seller’s reasonable, good faith projection of its aggregate supply to
Purchaser of Blood Plasma for the calendar year, are consistent with Seller’s
volume and other obligations to Purchaser for that Calendar Year.

 

6. Volume Estimates. Seller hereby provides the following volume estimates;
provided, however, Seller is obligated to provide at least *** liters of Blood
Plasma to Purchaser each calendar year (plus or minus ***):

Existing Center    New centers

 

2009

  ***   plus***   ***

2010

  ***   plus***   *** (Depending on date of NC-2 opening)

By the end of *** all New Centers will be FDA licensed.

 

2011      ***

 

4



--------------------------------------------------------------------------------

2012      *** 2013      ***

 

7. Center Inspections. The provisions of Section 3.1 in the Purchase Agreement
describing Purchaser’s right to conduct inspections of the Centers and testing
facilities, exercisable by Purchaser itself, or by any authorized
representative, by the FDA, or by any state or local governmental agency, are
hereby extended to include Purchaser, its affiliates, their respective contract
parties, and governmental officials of the European Union and its member states,
including, without limitation, the European Medicines Agency and the European
Commission, and their national counterparts. In addition, for the purposes of
such provisions of Section 3.1 of the Purchase Agreement and this Section 7 of
this Amendment, the term “Applicable Laws” shall include the applicable laws,
rules, regulations, requirements and directives of the European Union and its
member states, including the European Medicines Agency and the European
Commission and their national counterparts.

 

8. Payment Terms. Notwithstanding any provision in the Purchase Agreement to the
contrary, the Parties hereby amend the payment terms for Blood Plasma such that
Purchaser shall be obligated to pay Seller net 10 days from the date of invoice,
and each invoice shall bear a date that is no earlier than the date upon which
Seller has delivered Blood Plasma to Purchaser corresponding to such invoice.

 

9. Dispositions of Centers. Seller shall not enter into agreement to sell or
otherwise dispose of any Center without first (a) obligating the prospective
purchaser of such Center in writing to honor Seller’s commitments to Purchaser
under the Purchase Agreement and (b) delivering written confirmation of such
obligation to Purchaser. The foregoing provisions impose obligations and
restrictions upon Seller that are in addition to, not in lieu of, the
obligations and restrictions applicable to Seller under the provisions of
Section 5.15 of the Purchase Agreement.

 

10.

Increase to Insurance Coverage. In light of the material purchases of Blood
Plasma that Purchaser has purchased and contemplates purchasing from Seller, the
Parties hereby agree to amend the

 

5



--------------------------------------------------------------------------------

 

provisions of the last sentence of Section 5.5 of the Purchase Agreement such
that (a) the amount ***” is deleted and replaced with ***”; and (b) the amount
***” is deleted and replaced with “***.” In addition, Seller shall identify and
maintain Purchaser as an additional insured on such policies, and shall provide
a certificate of insurance confirming such policy limits and Purchaser’s status,
substantially simultaneously with signing this Amendment and thereafter annually
and upon request from Purchaser.

 

11. Relief from Purchase Requirements; Additional Termination Right.
Notwithstanding any provision to the contrary in the Purchase Agreement,
beginning in calendar year 2010: (a) in the event that Purchaser determines that
demand for its products made from Blood Plasma decreases by more than *** over
calendar year 2009 levels, then for each *** decrease over such *** amount,
Purchaser shall be excused from purchasing *** of the amount of Blood Plasma
that it otherwise would have been required to purchase from Seller in such
calendar year; and (b) in the event that Purchaser determines that demand for
its products made from Blood Plasma ceases entirely, Purchaser shall have the
right, upon not less than 30 days’ written notice to Seller, to terminate the
Purchase Agreement in its entirety without liability for Blood Plasma not yet
purchased; provided, however, that in the event of termination, Buyer shall be
responsible for purchase of Blood Plasma that was collected prior to the
termination date.

 

12. Certain Disclosures. Notwithstanding the provisions of Section 5.20 of the
Purchase Agreement, Purchaser may disclose the terms of the Purchase Agreement
to the extent required, in the reasonable opinion of Purchaser’s or its
affiliate’s legal counsel, to comply with applicable laws, including without
limitation the rules and regulations promulgated by the United States Securities
and Exchange Commission (the “SEC”). Notwithstanding the foregoing, before
disclosing the Purchase Agreement or any of its terms pursuant to this Section,
Purchaser, or its affiliate, as the case may be, will use its commercially
reasonable efforts to seek confidential treatment of portions of this Agreement
or such terms, as may be reasonably considered to contain sensitive business
information.

 

13.

No Other Changes; Execution. Except as explicitly set forth in this Amendment,
no amendment or modification to the Purchase Agreement

 

6



--------------------------------------------------------------------------------

 

is hereby made. This Amendment may be executed in counterparts and delivered by
facsimile or other electronic means.

Each Party has caused its duly authorized representative to sign on its behalf
below to indicate its agreement to this Amendment as of the date first above
written.

 

DCI Management Group, LLC     ViroPharma Biologics, Inc. By:   /S/    IRA
LONDON             By:   /S/    DANIEL B. SOLAND           Ira London, CEO      
Daniel B. Soland, President

 

7